Raper, District Judge.
The petition of plaintiff, Wilbur F. Bryant, alleges that the county of Cedar is indebted to him on account of certain sums of money paid for official recording while he was county judge. The items are for several dates between January 2, 1918, and January 7, 1919. There is no allegation that said account was audited or passed on by the county board; nor is a written agreement pleaded. The county of Cedar demurred to the petition on the ground that the claim was barred by the statute of limitations. The demurrer was sustained and plaintiff’s action dismissed. From that judgment he appeals.
*854This court held in an opinion by Judge Reese, in May v. School District, 22 Neb. 205, that the statute of limitations applies for or against school districts and other ■municipal corporations deriving their power from the sovereign. Counties come within the purview of this principle of law. In Arapahoe Village v. Albee, 24 Neb. 242, this court held that a registered village warrant was barred in five years from the time it became due. The statute of limitations runs in favor of a county, as it does in favor of school districts and cities.
The judgment of the district court is
Affirmed.